F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          January 12, 2006
                             FOR THE TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                            Clerk of Court

    CARLOS FINCH,

              Plaintiff-Appellant,

     v.                                                    No. 05-8008
                                                      (D.C. No. 04-CV-12-D)
    ROBERT COE; PAHASKA                                     (D. Wyo.)
    COMPANY,

              Defendants-Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and BRORBY, Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

          Plaintiff-appellant Carlos Finch appeals from the district court’s judgment

following a two-day bench trial. We affirm.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Finch filed this lawsuit asserting nine causes of action based on alleged

mistreatment and wrongful termination from his employment at the Pahaska

Tepee Resort in Wyoming. Finch began work as a seasonal maintenance worker

in May 2003, and was terminated on July 14, 2003, as a result of confrontations

with and threats against his co-workers.

      Although it is less than clear, Finch apparently challenges the district

court’s factual findings, and in particular its credibility determinations.

      “Findings of fact, whether based on oral or documentary evidence, shall not

be set aside unless clearly erroneous, and due regard shall be given to the

opportunity of the trial court to judge the credibility of the witnesses.” Fed. R.

Civ. P. 52(a). “A finding of fact is ‘clearly erroneous’ if it is without factual

support in the record or if the appellate court, after reviewing all the evidence, is

left with a definite and firm conviction that a mistake has been made.” Manning

v. United States, 146 F.3d 808, 812 (10th Cir. 1998) (quotation omitted). 1 After

reviewing the record, we conclude that the district court’s factual findings are

supported by the evidence and are not clearly erroneous.




1
       To the extent that Finch attempts to argue that the district court’s
conclusions of law were error, we likewise disagree. We review legal conclusions
de novo. Manning, 146 F.3d at 813. As to each of his nine claims for relief, we
find no reversible error in the court’s interpretation and application of the law to
the facts.

                                           -2-
      Finch also argues that the district court erred in failing to sanction Coe for

his alleged discovery abuse in failing to timely disclose the addresses of two

witnesses. In a motion to disqualify Coe’s lawyer, Finch claimed the existence of

a conspiracy to keep the witnesses’ whereabouts a secret. The magistrate judge to

whom the motion was referred found that it was “without merit and . . .

frivolous,” holding that there was no evidence of a conspiracy “or even discovery

misconduct.” Aplt. App., Vol. II, doc. 68 at 2. The district court affirmed the

magistrate’s recommendation.

      Whether we view Finch’s argument as a challenge to a discovery ruling or a

refusal to impose sanctions, the result is the same. In general, discovery rulings

and sanctions are reviewed for an abuse of discretion. RTC v. Dabney, 73 F.3d

262, 265 (10th Cir. 1995); GWN Petroleum Corp. v. OK-Tex Oil & Gas, Inc.,

998 F.2d 853, 858 (10th Cir. 1993). Here, the record supports the district court’s

denial of sanctions and/or discovery.

      The judgment of the district court is AFFIRMED.

      We GRANT Finch’s motion for leave to file exhibits. We DENY his

motion to proceed in forma pauperis and he is responsible for immediate payment

of any unpaid filing fee.

                                                     Entered for the Court

                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge

                                         -3-
-4-